Case 3:18-cv-00112-SLH Document 65 Filed 01/07/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT D. TUMPA, SR. and DANA
KELLEY, individually and on behalf of others
similarly situated,

Plaintiffs,
Civil Action No. 3:18-cv-112
VS. Judge Stephanie L. Haines
IOC-PA, LLC d/b/a LADY LUCK CASINO;
ISLE OF CAPRIS CASINOS LLC f/k/a ISLE
OF CAPRIS CASINOS, INC.; ELDORADO
RESORTS, INC.; and MARY ANN
RUTHERFORD, Director of Casino
Operations,

Nowe nee Ne ee ee ee ee ee ee” Se ee Ne ee ee”

Defendants.
ORDER AND JUDGMENT GRANTING FINAL APPROVAL OF COLLECTIVE AND
CLASS ACTION SETTLEMENT AGREEMENT
AND NOW this 6" day of January 2021, for the reasons set forth in the Court’s
accompanying Opinion, and upon careful consideration of Plaintiffs’ Unopposed Motion for Final
Approval of Collective and Class Action Settlement Agreement (ECF No. 54) and Plaintiffs’
Unopposed Motion for Attorneys’ Fees and Expenses (ECF No. 51), the parties’ settlement
agreement, and the proceedings at the August 20, 2020, final fairness hearing, it is hereby
ORDERED as follows:
1. Definitions. Capitalized terms used in this order shall have the meaning given in the
parties’ Settlement Agreement (ECF No. 49-1), unless otherwise noted.
2. Final Class Certification. In its preliminary approval order (ECF No. 50), the Court
conditionally certified the Settlement Class, pursuant to Fed. R. Civ. P. 23(b)(3), as follows:

“Settlement Class” or “Settlement Class Members” means all individuals
employed as non-exempt table game dealers and operators at the Lady Luck
Case 3:18-cv-00112-SLH Document 65 Filed 01/07/21 Page 2 of 8

Casino at any time from May 24, 2015 through December 31, 2018, as to whom:
(i) the Casino’s time records show that their actual hours clocked-in to work
exceeded the rounded clocked-in hours for which they were paid, and (ii) had
they been paid for their actual hours clocked-in instead of their rounded hours
clocked-in, they would have received $5.00 or more over what they were
actually paid.
The Court now finally approves certification of the Settlement Class, except to those individuals
who timely opted-out of the Settlement (the “Participating Settlement Class Members”). The
names of the individual Participating Settlement Class Members are listed on Exhibit A hereto.

3. Settlement Class Representatives. Pursuant to Fed. R. Civ. P. 23, the Court finally
appoints Plaintiffs Robert D. Tumpa, Sr. and Dana Kelley to represent the Settlement Class
Members.

4. Settlement Class Counsel. Pursuant to Fed. R. Civ. P. 23(g), the Court finally
appoints Edward J. Feinstein and Ruairi McDonnell of Feinstein Doyle Payne & Kravec, LLC as
Settlement Class Counsel. The Court finds that Settlement Class Counsel will fairly and
adequately represent the Settlement Class Members.

5. Notice to Class Members. In accordance with the Court’s preliminary approval
Order (ECF No. 50), notice of the Settlement was timely distributed by first-class mail to all
Settlement Class Members. The form and method of notifying the Settlement Class of the terms
and conditions of the proposed Settlement Agreement met the requirements of Fed. R. Civ. P. 23,
any other applicable law, and due process, and constituted the best notice practicable under the
circumstances.

6. Class Action Fairness Act of 2005. Defendants have timely filed notification of this
settlement with the appropriate officials pursuant to the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1715. The Court finds that the Defendants’ notification complies fully

with the applicable requirements of CAFA.
Case 3:18-cv-00112-SLH Document 65 Filed 01/07/21 Page 3 of 8

7. FLSA. The Court also finds that the Settlement is a fair and reasonable resolution of a
bona fide dispute over FLSA provisions with respect to Defendant’s time clock rounding policy
in conjunction with an alleged “early clock-in requirement,” and furthers the implementation of
the FLSA in the workplace. The terms of the release are appropriately tailored to the claims at
issue in the case and the agreement is publicly available.

8. Objections. No timely (or untimely) objections to the Settlement Agreement have
been submitted by any class member or third-party.

9. Final Approval of Settlement Agreement. For the reasons set forth in this Court’s
Opinion, Plaintiffs’ Motion for Final Approval of Collective and Class Action Settlement
Agreement (ECF No. 54) is hereby GRANTED. The Settlement is APPROVED as fair,
reasonable, and adequate to the Participating Settlement Class Members, Plaintiffs’ claims are
DISMISSED with prejudice, and the Parties are hereby directed to take the necessary steps to
effectuate the terms of the Settlement Agreement. The terms of the Settlement Agreement and
this Final Order and Judgment are binding on Plaintiffs and all other Participating Settlement Class
Members, as listed on Exhibit A hereto.

10. Incentive Awards to Plaintiffs. The Settlement Agreement provides for $2,000.00
for each Plaintiff as an incentive award. The Court finds that these awards are reasonable and
should be approved, as the amounts are within the range of awards customarily approved by Courts
and the Plaintiffs achieved a meaningful result for absent Settlement Class Members at personal
investment, inconvenience, and risk.

11. Attorneys’ Fees and Costs. For the reasons set forth in this Court’s Opinion, the
Court approves Plaintiffs’ counsel’s request of a fee and cost award of $25,133.08, representing

$1,011.02 in costs and $24,122.06 in attorneys’ fees. Plaintiffs’ Unopposed Motion for Attorneys’
Case 3:18-cv-00112-SLH Document 65 Filed 01/07/21 Page 4of8

Fees and Expenses (ECF No. 51) is hereby GRANTED. The Court also finds that Plaintiffs’
request for costs and expenses totaling $1,011.02 should be approved.

12. Exclusive Jurisdiction. Without affecting the finality of this Final Order and
Judgment, the Court shall retain jurisdiction for the purpose of enforcing this Final Order and

Judgment or the Settlement Agreement.

13. The Clerk of Court is directed to mark this case as CLOSED.

 
 

 

~ Stephanie L. Haines
United States District Court
Case 3:18-cv-00112-SLH Document 65 Filed 01/07/21 Page 5of8

EXHIBIT A
CM ID
0001
0002
0003
0005
0006
0007
0008
0009
0010
0011
0012
0013
0014
0015
0016
0017
0019
0020
0021
0022
0023
0024
0025
0026
0027
0028
0029
0030
0031
0032
0033
0034
0035
0036
0037
0039
0040
0041
0042
0043
0044
0045
0046
0047
0048
0049

Case 3:18-cv-00112-SLH

Iname
ESASKY
GEORGE
WOODS
KALASKY
PAYNE
HARVEY
SPOHN
OLESKY
SPROWLS
DAWSON
MEADOWS
RUSNOCK
JOBES
METHENEY
TUMPA
FRAZEE
HENRY
LANCASTER
RIBNISCKY
GEORGIANA,
CHRISE
MASELLI
PATTERSON
LIKE
RODEHEAVER,JR
THOMAS
FULTON
MCGURGAN
MCGINNIS
GRUENIG
MYERS
KIRTON
KENDALL
PETCHENY
FISH

GREER
NELSON
KOKOSKA
RISHA
TAYLOR
CHRISTOPHER
BELLA
URBAN
GROVER
GRAHAM
YEAGER

Document 65 Filed 01/07/21 Page 6 of 8

fname
SHANNAN
JAMES L
BRYANT E
MARCY
LOUIS

PAUL
CHELSEA R
ALAN
JACQUELINE
CODY P
BRENNON
FRANCIS
ROBERT W
AARON D
ROBERT D
TIMOTHY R
ROBERT
COLLEEN F
TOMMY
DAVID
CORY

KELLY S$
MARGARET
LUCINDA S
LESLIE
DAVIDA
KYLE R
JEFFREY
PHYLLIS
KYLE D
GREGA
DEBORAH A
JOEY
RONALD
SHANNON L
LINDSEY
MADALYN R
MATTHEW R
GEORGE J
CLAY
ELIZABETH
KEVIN
PAULB
RYAN J
KARRI J
SANDRA M
0050
0051
0052
0053
0054
0055
0056
0057
0058
0059
0060
0061
0062
0063
0064
0065
0066
0068
0069
0070
0071
0072
0073
0074
‘0075
0076
0077
0078
0079
0080
0081
0082
0083
0084
0085
0086
0087
0088
0089
0090
0091
0092
0093
0094
0095
0096
0097

Case 3:18-cv-00112-SLH

BEEGHLY
KULIKOSKI
HERRING
AYERS
LEAPLINE
KELLEY
WHALEN
RUSH
HOFFMAN
MICOZZ!
RITZ
BROWNFIELD
REED
SMITH
VRABEL
HIGGINS
HAGER
JAMES
HALYE
WILSON
ROGERS
HONSE
HOUSE
YOWLER
VICTOR
OZOHONISH
HARDIN
WHITENER,JR
PENZERA
JOHNSON
FEUERSTEIN
JESTER
SHAW
RAMIREZ
SWARTZ
EWART
MARSHALL
PETON
KENES
FERLAND
BAKOSH
BURKETT
LOWDERMILK
LAYMAN
SMITH
DRILAK
DECARA

Document 65 Filed 01/07/21 Page 7 of 8

LAUREN
NATHAN
BRIAN G
TAMMY S
JULIE

DANA
TIMOTHY P
TIMOTHY R
RUTH ANN
CARLO
ANDREW N
THOMAS
ROBERT
KENYAA
JAMES A
JAMES B
MELISSA R
BLAKE P
CARL
MABLE D
MARCIE
AMBER R
BRENDAN M
STORM J
JOSEPH P
JOHN

ALEX R
RONALD L
ANDREW J
BRANDON L
STEFANIE D
ALEXANDER P
BRANDI N
RIMIO
CHRISTOPHER D
ZACHARY
SHALYN E
COREY R
PATRICK S
BRADLEY J
JAMES M
SHELBY D
KATE E
MATTHEW R
ELIZABETH A
DEVAN J
SEAN
0098
0099
0100
0101
0102
0103
0104
0105
0106
0107
0108
0109
0110
0111
0112
0113
0114
0115
0116
0117
0118
0119
0121
0122
0123
0124
0125
0126
0127
0128
0129
0130
0131
0133
0134
0135
0136
0137
0139
0140
0141
0145
0146

Case 3:18-cv-00112-SLH

STAGGS
WOOSTER
LEMASTERS
SETTLES

YEX
MOUNTAIN
THOMAS
SCHIMANSKY
RAYMOND
EVANS
KISTNER
NOLDER
FETTY

HICKS
YOWLER
HICKMAN
YORK
SHEAR
WOMBACKER
TOMLIN
OLMO

KINO
GRIMMEYER
FALK
NOLDER
BLACKWELDER
GRIEDEL
DILLIE
MOATS,SR
MORGAN
NAGY
HIGGINS
HORNE
LOPEZ GONZALEZ
DAVIS

ESTEP
SARGENT
JONES
BLACKA
DILLS

SCOTT
MCMILLEN
RICHARDSON

Document 65 Filed 01/07/21 Page 8 of 8

RANDY A
DAVID M
DREW J
ZACHARY D
JAMES
MICHAEL B
JULIA M
SARAH N
DANIEL C
LEOA
JESSICA A
SHAWN J
NICK J
JEFFREY R
NORMAN K
MICHAEL A
MANDEE J
RANDY L
RYAN
KENNITAE
OMAR A
JOSEPH D
THOMAS J
RYAN A
KAITLIN M
MERCEDES S
CHRISTOPHER M
TARYN R
THOMAS R
SAMANTHA J
SCOTT C
ROGER
TERESA B
EDUARDO Y
SHANNON E
CHRISTY L
DANIEL E
JONATHAN E
MARYLOU
SCOTT A
DEIDREA
BRANDON S
WILLIAM P
